UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.7%) Boeing Co. (The) 82,800 $11,161,440 General Dynamics Corp. 55,948 7,861,813 Honeywell International, Inc. 82,730 9,453,557 L-3 Communications Holdings, Inc. 50,845 6,687,643 Northrop Grumman Corp. 115,400 23,802,404 Raytheon Co. 59,200 7,479,920 Spirit AeroSystems Holdings, Inc. Class A (NON) 101,100 4,766,865 TransDigm Group, Inc. (NON) (S) 16,400 3,737,068 United Technologies Corp. 73,800 7,702,506 Airlines (1.4%) Alaska Air Group, Inc. 49,300 3,472,199 American Airlines Group, Inc. 143,200 4,967,608 Southwest Airlines Co. 285,600 12,740,616 United Continental Holdings, Inc. (NON) 59,400 2,721,114 Auto components (0.7%) Goodyear Tire & Rubber Co. (The) 173,800 5,034,986 Lear Corp. 60,700 6,988,391 Automobiles (0.5%) Fiat Chrysler Automobiles NV (Italy) (S) 180,900 1,463,481 General Motors Co. 240,900 7,660,620 Banks (7.9%) Bank of America Corp. 1,524,342 22,194,420 Citigroup, Inc. 394,217 18,244,363 JPMorgan Chase & Co. 814,673 51,487,334 KeyCorp 667,200 8,199,888 PNC Financial Services Group, Inc. (The) 59,400 5,214,132 Regions Financial Corp. 682,400 6,400,912 Wells Fargo & Co. 538,998 26,939,120 Beverages (2.5%) Coca-Cola Enterprises, Inc. 130,000 6,822,400 Dr. Pepper Snapple Group, Inc. 92,584 8,416,811 Molson Coors Brewing Co. Class B 62,702 5,996,192 PepsiCo, Inc. 214,200 22,054,032 Biotechnology (3.7%) AMAG Pharmaceuticals, Inc. (NON) 95,905 2,543,401 Amgen, Inc. 141,900 22,462,770 Biogen, Inc. (NON) 28,500 7,837,215 Celgene Corp. (NON) 97,300 10,061,793 Gilead Sciences, Inc. 210,700 18,585,847 United Therapeutics Corp. (NON) 25,500 2,682,600 Building products (0.1%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 54,619 2,022,542 Capital markets (2.9%) Goldman Sachs Group, Inc. (The) 125,400 20,579,394 KKR & Co. LP 745,100 10,133,360 Morgan Stanley 413,800 11,197,428 State Street Corp. 133,100 8,292,130 Chemicals (1.8%) CF Industries Holdings, Inc. 101,100 3,343,377 Dow Chemical Co. (The) 172,643 9,082,748 E.I. du Pont de Nemours & Co. 130,100 8,574,891 LyondellBasell Industries NV Class A 91,200 7,539,504 Symrise AG (Germany) 37,859 2,506,745 Commercial services and supplies (0.5%) KAR Auction Services, Inc. 82,962 3,119,371 MiX Telematics, Ltd. ADR (South Africa) 152,333 621,519 Waste Connections, Inc. 40,000 2,691,200 West Corp. 91,700 1,965,131 Communications equipment (1.4%) Cisco Systems, Inc. 886,300 24,364,387 Consumer finance (1.5%) Capital One Financial Corp. 122,400 8,860,536 Discover Financial Services 202,000 11,366,540 Synchrony Financial (NON) 174,000 5,319,180 Containers and packaging (0.1%) Ball Corp. (S) 25,700 1,834,466 Diversified financial services (1.2%) Berkshire Hathaway, Inc. Class B (NON) 32,080 4,666,998 Capitol Acquisition Corp. III (Units) (NON) 179,750 1,743,575 Easterly Acquisition Corp. (Units) (NON) 736,300 7,215,740 Pace Holdings Corp. (Units) (NON) 360,718 3,567,501 Silver Run Acquisition Corp. (Units) (NON) 431,115 4,449,107 Diversified telecommunication services (2.0%) AT&T, Inc. 313,352 12,164,325 Iridium Communications, Inc. (NON) (S) 269,948 2,178,480 Level 3 Communications, Inc. (NON) 60,400 3,156,504 Verizon Communications, Inc. 347,821 17,718,002 Electric utilities (1.7%) Edison International 91,100 6,441,681 Entergy Corp. 108,900 8,187,102 Exelon Corp. 300,200 10,534,018 FirstEnergy Corp. 118,500 3,861,915 Electrical equipment (0.2%) Emerson Electric Co. 64,100 3,501,783 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 325,200 6,071,484 Energy equipment and services (1.5%) Halliburton Co. 130,500 5,390,955 Nabors Industries, Ltd. 257,700 2,525,460 Schlumberger, Ltd. 233,170 18,732,878 Food and staples retail (2.8%) Costco Wholesale Corp. 40,300 5,969,639 CVS Health Corp. 160,910 16,171,455 Kroger Co. (The) 120,400 4,260,956 Sysco Corp. 57,700 2,658,239 Wal-Mart Stores, Inc. 155,000 10,364,850 Walgreens Boots Alliance, Inc. 131,600 10,433,248 Food products (0.5%) JM Smucker Co. (The) 39,900 5,066,502 Kraft Heinz Co. (The) 46,800 3,653,676 Gas utilities (0.2%) UGI Corp. 94,800 3,814,752 Health-care equipment and supplies (0.5%) C.R. Bard, Inc. 40,100 8,508,017 Health-care providers and services (3.9%) Aetna, Inc. 75,300 8,453,931 AmerisourceBergen Corp. 55,800 4,748,580 Anthem, Inc. 50,300 7,080,731 Cardinal Health, Inc. 75,800 5,947,268 Cigna Corp. 40,300 5,583,162 Express Scripts Holding Co. (NON) 66,700 4,917,791 HCA Holdings, Inc. (NON) 121,600 9,803,392 McKesson Corp. 46,700 7,837,194 UnitedHealth Group, Inc. 98,500 12,970,480 Hotels, restaurants, and leisure (1.7%) Del Taco Restaurants, Inc. (NON) 251,500 2,276,075 Hilton Worldwide Holdings, Inc. 80,600 1,777,230 McDonald's Corp. 95,300 12,054,497 Penn National Gaming, Inc. (NON) 311,100 5,018,043 Wyndham Worldwide Corp. (S) 65,400 4,640,130 Yum! Brands, Inc. 43,800 3,484,728 Household durables (0.4%) New Home Co., Inc. (The) (NON) 200,147 2,227,636 Tempur Sealy International, Inc. (NON) (S) 44,800 2,718,016 WCI Communities, Inc. (NON) 102,100 1,631,558 Household products (0.8%) Procter & Gamble Co. (The) 180,100 14,429,612 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 366,000 5,526,600 Industrial conglomerates (1.2%) Danaher Corp. 85,000 8,223,750 General Electric Co. 412,400 12,681,300 Insurance (2.9%) American International Group, Inc. 330,950 18,473,629 Assured Guaranty, Ltd. 122,700 3,174,249 Hartford Financial Services Group, Inc. (The) 148,800 6,603,744 Lincoln National Corp. 110,600 4,805,570 MetLife, Inc. 138,066 6,226,777 Prudential PLC (United Kingdom) 113,920 2,253,621 Travelers Cos., Inc. (The) 79,000 8,682,100 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 23,200 15,302,488 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 20 Global Fashion Holding SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil) (F) (RES) (NON) 36,256 618,580 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 20 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) (F) (RES) (NON) 9 8 Internet software and services (4.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 38,600 2,969,884 Alphabet, Inc. Class A (NON) 19,200 13,591,296 Alphabet, Inc. Class C (NON) 50,894 35,270,049 eBay, Inc. (NON) 267,800 6,542,354 Facebook, Inc. Class A (NON) 126,000 14,815,080 Yahoo!, Inc. (NON) 89,800 3,286,680 IT Services (3.3%) Computer Sciences Corp. 167,600 5,552,588 IBM Corp. 100,200 14,623,188 MasterCard, Inc. Class A 88,200 8,554,518 PayPal Holdings, Inc. (NON) 119,600 4,685,928 Visa, Inc. Class A 243,800 18,831,112 Xerox Corp. 475,800 4,567,680 Leisure products (0.2%) Brunswick Corp. 55,500 2,665,665 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 155,600 6,367,152 Machinery (0.9%) Caterpillar, Inc. 60,700 4,717,604 Deere & Co. 90,200 7,586,722 Trinity Industries, Inc. 207,496 4,048,247 Media (3.3%) Comcast Corp. Class A 284,700 17,298,372 DISH Network Corp. Class A (NON) 90,300 4,450,887 Liberty Global PLC Ser. C (United Kingdom) (NON) 95,900 3,509,940 Omnicom Group, Inc. 76,700 6,363,799 Time Warner Cable, Inc. 28,500 6,045,135 Time Warner, Inc. 129,400 9,723,116 Walt Disney Co. (The) 92,200 9,520,572 Metals and mining (0.5%) ArcelorMittal ADR (France) 312,900 1,761,627 Nucor Corp. 143,800 7,158,364 Multiline retail (1.5%) Dollar General Corp. 51,300 4,201,983 Kohl's Corp. (S) 59,500 2,635,850 Macy's, Inc. 94,400 3,737,296 Nordstrom, Inc. (S) 100,300 5,128,339 Target Corp. 127,300 10,120,350 Oil, gas, and consumable fuels (5.4%) Anadarko Petroleum Corp. 110,600 5,835,256 Boardwalk Pipeline Partners LP 139,800 2,274,546 ConocoPhillips 128,700 6,150,573 Enterprise Products Partners LP 271,900 7,257,011 EOG Resources, Inc. 53,100 4,387,122 Exxon Mobil Corp. 363,025 32,091,410 Green Plains Partners LP 297,487 4,268,938 Memorial Resource Development Corp. (NON) 867,275 11,343,957 Royal Dutch Shell PLC ADR Class A (United Kingdom) 163,351 8,639,634 Suncor Energy, Inc. (Canada) 150,600 4,423,122 Valero Energy Corp. 138,700 8,165,269 Personal products (1.3%) Avon Products, Inc. 594,845 2,801,720 Coty, Inc. Class A 375,320 11,409,728 Edgewell Personal Care Co. 107,211 8,798,807 Pharmaceuticals (5.7%) Allergan PLC (NON) 27,219 5,894,547 Bristol-Myers Squibb Co. 82,300 5,940,414 Eli Lilly & Co. 103,400 7,809,802 Jazz Pharmaceuticals PLC (NON) 22,132 3,335,292 Johnson & Johnson 292,100 32,738,568 Merck & Co., Inc. 208,900 11,456,076 Perrigo Co. PLC 58,500 5,655,195 Pfizer, Inc. 799,826 26,162,308 Real estate investment trusts (REITs) (1.6%) Armada Hoffler Properties, Inc. (R) 531,044 6,213,215 Easterly Government Properties, Inc. (R) 536,744 9,902,927 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 142,436 2,763,258 Kimco Realty Corp. (R) 118,500 3,332,220 MGM Growth Properties, LLC Class A (NON) (R) 108,737 2,399,826 Rayonier, Inc. (R) 116,000 2,862,880 Road and rail (0.8%) Union Pacific Corp. 170,000 14,829,100 Semiconductors and semiconductor equipment (3.0%) Broadcom, Ltd. 30,300 4,416,225 Intel Corp. 577,800 17,495,784 Lam Research Corp. 48,200 3,682,480 Marvell Technology Group, Ltd. 237,100 2,366,258 Micron Technology, Inc. (NON) 570,700 6,135,025 NVIDIA Corp. 204,100 7,251,673 QUALCOMM, Inc. 154,100 7,785,132 Texas Instruments, Inc. 61,600 3,513,664 Software (4.2%) Electronic Arts, Inc. (NON) 131,600 8,139,460 Microsoft Corp. 980,100 48,877,587 Oracle Corp. 356,534 14,211,445 TubeMogul, Inc. (NON) 212,140 2,749,334 Specialty retail (3.5%) American Eagle Outfitters, Inc. (S) 175,100 2,505,681 Best Buy Co., Inc. 183,300 5,880,264 Gap, Inc. (The) (S) 191,300 4,434,334 Home Depot, Inc. (The) 165,000 22,091,850 Lowe's Cos., Inc. 192,000 14,595,840 Michaels Cos., Inc. (The) (NON) 189,178 5,378,331 TJX Cos., Inc. (The) 85,100 6,452,282 Technology hardware, storage, and peripherals (4.5%) Apple, Inc. 572,469 53,663,244 EMC Corp. 455,900 11,903,549 Hewlett Packard Enterprise Co. 337,992 5,630,947 HP, Inc. 337,992 4,147,162 Western Digital Corp. 96,700 3,951,646 Textiles, apparel, and luxury goods (0.7%) NIKE, Inc. Class B 203,600 12,000,184 Tobacco (0.4%) Philip Morris International, Inc. 75,200 7,378,624 Total common stocks (cost $1,526,612,603) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 4,047 $3,284,100 American Tower Corp. $5.50 cv. pfd. (R) 37,928 3,889,896 Iridium Communications, Inc. 7.00% cv. pfd. 27,936 2,807,568 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 6,031 5,397,323 Total convertible preferred stocks (cost $16,664,400) SHORT-TERM INVESTMENTS (2.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.58% (d) 30,273,777 $30,273,777 Putnam Short Term Investment Fund 0.44% (AFF) 11,817,567 11,817,567 Total short-term investments (cost $42,091,344) TOTAL INVESTMENTS Total investments (cost $1,585,368,347) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,746,939,775. (b) The aggregate identified cost on a tax basis is $1,586,366,909, resulting in gross unrealized appreciation and depreciation of $313,828,021 and $126,171,334, respectively, or net unrealized appreciation of $187,656,687. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $618,628, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $15,773,109 $167,607,068 $171,562,610 $34,055 $11,817,567 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $30,273,777, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $29,378,045. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $67 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $231,017,949 $— $618,628 Consumer staples 146,686,491 — — Energy 121,486,131 — — Financials 311,512,053 2,253,621 — Health care 245,383,526 — — Industrials 172,563,022 — — Information technology 369,646,843 — — Materials 39,294,977 2,506,745 — Telecommunication services 35,217,311 — — Utilities 38,366,068 — — Total common stocks Convertible preferred stocks — 15,378,887 — Short-term investments 11,817,567 30,273,777 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
